Citation Nr: 0814833	
Decision Date: 05/05/08    Archive Date: 05/12/08

DOCKET NO.  04-11 720	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to 
October 1975.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a February 2003 rating decision of the 
Regional Office (RO) that denied the veteran's claim for 
service connection for hepatitis C.  This case was previously 
before the Board in November 2006, at which time it was 
remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.

The Board notes that the issues of service connection for 
post-traumatic stress disorder, whether new and material 
evidence had been received to reopen a claim of entitlement 
to service connection for depression, and increased ratings 
for migraine headaches and residuals of a left inguinal 
hernia repair were adjudicated in the November 2006 
determination.  Accordingly, this decision is limited to the 
issue set forth on the preceding page.


FINDING OF FACT

Hepatitis C was initially documented many years after 
service, and there is no competent medical evidence linking 
it to service.


CONCLUSION OF LAW

Hepatitis C was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.301 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

The notice requirements of the VCAA require VA to notify the 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary 
information or evidence, if any, the claimant is to provide; 
what subset of the necessary information or evidence, if any, 
the VA will attempt to obtain; and a general notification 
that the claimant may submit any other evidence he has in his 
possession that may be relevant to the claim.  Sanders v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  The requirements 
apply to all five elements of a service connection claim: 
veteran status, existence of a disability, a connection 
between the veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Such 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency 
of original jurisdiction (in this case, the RO).  Id; see 
also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
However, insufficiency in the timing or content of VCAA 
notice is harmless if the errors are not prejudicial to the 
claimant.  Conway v. Principi, 353 F.3d 1369, 1374 (Fed. Cir. 
2004) (VCAA notice errors are reviewed under a prejudicial 
error rule); see also Sanders, supra.

In this case, in an October 2002 letter, issued prior to the 
rating decision on appeal, and in an April 2004 letter, the 
RO advised the veteran what information and evidence is 
needed to substantiate the claim for service connection, as 
well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to advise VA of or submit 
any further evidence that pertains to the claim.  The veteran 
was advised of the evidence needed to establish a disability 
rating and effective date in a March 2006 letter.  

The record also reflects that VA has made reasonable efforts 
to obtain relevant records adequately identified by the 
veteran.  Specifically, the information and evidence that 
have been associated with the claims file include the service 
treatment records, private and VA medical records, and the 
reports of VA examinations. 

As discussed above, the VCAA provisions have been considered 
and complied with.  The veteran was notified and aware of the 
evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the 
allocation of responsibilities between himself and VA in 
obtaining such evidence.  The veteran has been an active 
participant in the claims process.  Thus, any error in the 
sequence of events or content of the notice is not shown to 
have affected the essential fairness of the adjudication or 
to cause injury to the claimant.  Any such error is harmless 
and does not prohibit consideration of this matter on the 
merits.  See Sanders, supra; Conway, supra; Dingess, supra; 
see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. 
Cir. 1998).

Analysis

The Board has reviewed all the evidence in the appellant's 
claims file.  Although the Board has an obligation to provide 
adequate reasons and bases supporting this decision, there is 
no requirement that the evidence submitted by the appellant 
or obtained on his behalf be discussed in detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claim and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Service connection may be established for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Evidence of continuity of symptomatology from the time of 
service until the present is required where the chronicity of 
a condition manifested during service either has not been 
established or might reasonably be questioned.  38 C.F.R. § 
3.303(b).  Regulations also provide that service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disability was incurred in service.  
38 C.F.R. § 3.303(d).

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  38 C.F.R. 
§ 3.301(a).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
alcohol abuse means the use of alcoholic beverages over time, 
or such excessive use at any one time, sufficient to cause 
disability to or death of the user; drug abuse means the use 
of illegal drugs (including prescription drugs that are 
illegally or illicitly obtained), the intentional use of 
prescription or non-prescription drugs for a purpose other 
than the medically intended use, or the use of substances 
other than alcohol to enjoy their intoxicating effects.  
38 C.F.R. § 3.301(d).

The evidence supporting the veteran's claim consists of his 
statements and some medical evidence.  VA outpatient 
treatment records disclose that a history of hepatitis was 
noted in December 1998.  The veteran was seen by a private 
physician in March 1999, and it was reported that hepatitis C 
had been recently diagnosed while the veteran was in a VA 
hospital.

The evidence against the veteran's claim includes the service 
treatment records and post-service medical records, including 
the opinion of a VA physician.  Initially, the Board notes 
that there is no indication of hepatitis C in the service 
treatment records, including on the separation examination, 
or for many years following the veteran's discharge from 
service.  The Board observes that evaluations of the 
digestive system on VA examinations in December 1975 and 
February 1992 were normal.  The veteran was seen in a VA 
outpatient treatment clinic in September 1990, and related 
that he had been using illicit drugs since 1974, and 
acknowledged intravenous drug abuse since 1978.  It was also 
reported that he had used intravenous cocaine daily.  When 
seen in May 2000, it was reported that the veteran's risks 
for hepatitis C were intravenous drug abuse from 1970 to 
1980, and multiple sexual partners.  In September 2003, a 
history of intravenous drug use (methamphetamine) was noted, 
as was a history of shared needles.  Following a request for 
information from the VA, the veteran reported in September 
2002 that his risk factors for hepatitis C included the fact 
that he had visited "ladies of the night" from 1973 to 
1975.  

The veteran was afforded a VA examination in December 2006.  
The examiner stated that a review of treatment records 
revealed that the veteran had hepatitis C which had first 
been noted by laboratory testing in 1998, and the infection 
had been confirmed by viral load testing.  The assessment was 
chronic hepatitis C infection with normal liver function 
tests.  The examiner commented that the veteran's risk 
factors for hepatitis C were well documented in the medical 
records, and that his high risk activities included 
intravenous drug abuse, crack cocaine usage and exposure to 
multiple sexual partners, many of whom were prostitutes.  He 
added that these activities occurred over a prolonged period 
of time, occurring before, during and after service.  The 
examiner asserted that these activities were of the "willful 
misconduct" nature.  He could discern no evidence of record 
that suggested that exposures to hepatitis C during any 
actual military service duties.  He concluded that by 
statistical probability in terms of numbers of exposures and 
time periods, the relative exposure risk during service was 
small compared to the amount of time and exposures 
encountered after service.  Thus, he opined that it was less 
likely than not that the veteran's hepatitis C is related to 
service.

The only medical opinion of record fails to establish that 
hepatitis C is related to service.  Since the veteran is not 
a medical expert, he is not competent to express an 
authoritative opinion regarding either his medical condition 
or any questions regarding medical causation.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  The Board concludes, 
accordingly, that the medical findings of record are of 
greater probative value than the veteran's allegations 
regarding the etiology of hepatitis C.  Thus, the Board finds 
that the preponderance of the evidence is against the claim 
for service connection for hepatitis C.  




ORDER

Service connection for hepatitis C is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


